DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Group I, Species II (Fig. 5B) in the reply filed on October 15, 2018 is acknowledged.
Claims 8-20 and 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention Group II and species Figures 6B-9, there being no allowable generic or linking claim.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1-4, 6-7, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (U.S. 2011/0272099) in view of Morrison et al. (U.S. 2010/0297361) and Savas et al. (U.S. 2011/0005681).
Referring to Figure 3 and paragraphs [0021]-[0026], Kroll et al. discloses a plasma deposition system comprising:  a first plasma generating unit comprising: a first upper electrode 31 (par.[0022]); a first lower electrode 34 (par.[0026]); a gas distributor (par.[0019]); and a pumping port (par.[0019]).
Kroll et al. is silent on a first upper electrode having a first horizontal dimension WU and a second horizontal dimension LU, wherein LU is at least 3WU; and a first lower electrode having a first horizontal dimension WL and a second horizontal dimension LU wherein LL is at least 3WL (Note. This limitation is interpreted to mean that the length LU, LL is three times greater than the width WU,WL)
Referring to Figures 1-2 and paragraph [0026] and [0082], Morrison et al. teach a plasma processing apparatus wherein a first upper electrode having a first horizontal dimension WU and a second horizontal dimension LU, wherein LU is at least 3WU; and a first lower electrode having a first horizontal dimension WL and a second horizontal dimension LU wherein LL is at least 3WL in order to improve the plasma conditions to achieve optimal substrate processing.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the at least one of the first upper electrode and the first lower electrode of Kroll et al. with a first upper electrode having a first horizontal dimension WU and a second horizontal dimension LU, U is at least 3WU; and a first lower electrode having a first horizontal dimension WL and a second horizontal dimension LU wherein LL is at least 3WLas taught by Morrison et al. in order to improve the plasma conditions to achieve optimal substrate processing.
Knoll et al. is silent on a gas distributor having a first horizontal dimension WD and a second horizontal dimension Lp, wherein Lp is greater than WD and arranged such that an edge having the second horizontal dimension Lp is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both: and a first pumping port having a first horizontal dimension Wp1and a second horizontal dimension Lp1, wherein Lp1 is greater than Wp1 and arranged such that an edge having the second horizontal dimension Lp1 is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both. (Note. This limitation is interpreted to mean that the length Lp1 is greater than the width Wp1).
Referring to Figures 1, 3, and paragraph [0155], Savas et al. teaches a plasma processing apparatus wherein it is a conventionally known design for a gas distributor 104, 118, 119 having a first horizontal dimension WD and a second horizontal dimension Lp, wherein Lp is greater than WD and arranged such that an edge having the second horizontal dimension Lp is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both: and a first pumping port 117 having a first horizontal dimension Wp1and a second horizontal dimension Lp1, wherein Lp1 is greater than Wp1 and arranged such that an edge having the second horizontal dimension Lp1 is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both.  Thus, it D and a second horizontal dimension Lp, wherein Lp is greater than WD and arranged such that an edge having the second horizontal dimension Lp is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both: and a first pumping port having a first horizontal dimension Wp1and a second horizontal dimension Lp1, wherein Lp1 is greater than Wp1 and arranged such that an edge having the second horizontal dimension Lp1 is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both as taught by Savas et al. since it is a conventionally known design used for distributing and exhausting gases that enhances scale up methods to process larger substrates.
With respect to claim 2, the apparatus of Kroll et al. further includes wherein the first plasma generating unit further comprises a first central electrode 32 disposed between the first upper electrode and the first lower electrode (Fig. 3, par.[0022]).
With respect to claim 3, the system of Kroll et al. further includes wherein the first central electrode is perforated 32 (Fig.3).
With respect to claim 4, the system of Kroll et al. further comprising:  a first electrical power supply 39 electrically connected to the first upper electrode (par.[0022]); and a second electrical power supply 40 (par.[0026]), electrically separate from the first electrical power supply and electrically connected to the first lower electrode (Fig. 3).

With respect to claim 7, the system of Kroll et al. in view of Morrison et al. further includes wherein L is at least 20 W (Morrison et al.-par.[0082]).
With respect to claim 28, the system of Kroll et al. in view of Morrison et al. and Savas et al. further comprising a second pumping port 116 having a first horizontal dimension Wp2 and a second horizontal dimension Lp2, wherein Lp2 is greater than Wp2 (Savas et al.-Fig 1 and par.[0155]).
With respect to claim 29, the system of Kroll et al. in view of Morrison et al. and Savas et al. further includes wherein the first upper electrode and the first lower electrode are disposed in a region between the first pumping port 117 and the second pumping port 116 (Savas et al.-Fig 1 and par.[0155]).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (U.S. 2011/0272099) in view of Morrison et al. (U.S. 2010/0297361) and (Savas et al. (U.S. 2011/0005681) as applied to claims 1-4 and 6-7 above, and further in view of Sakamoto et al. (U.S. 5,698,062).
The teachings of Kroll et al. in view of Morrison et al. and Savas et al. have been discussed above.
Kroll et al. in view of Morrison et al. and Savas et al. is silent on a first electrical power supply electrically connected to the first upper electrode and the first lower electrode.
.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kroll et al. (U.S. 2011/0272099) in view of Morrison et al. (U.S. 2010/0297361) and Savas et al. (U.S. 2011/0005681) as applied to claims 1-4 and 6-7 above, and further in view of Yara et al. (U.S. 2004/0050685).
The teachings of Kroll et al. in view of Morrison et al. and Savas et al.  have been discussed above.
Kroll et al. in view of Morrison et al. and Savas et al. is silent on a moveable substrate holder comprises a roll-to-roll substrate mechanism. 
Referring to Figure 14 and paragraph [0094], Yara et al. teach that it is conventionally known to use a moveable substrate holder comprises a roll-to-roll substrate mechanism configured to translate a substrate between the first upper electrode and the first lower electrode in order to treat a continuous body.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the apparatus of Kroll et al. in view of Morrison et al. and Savas et al. with a moveable substrate holder comprises a roll-to-roll substrate mechanism . 

Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Savas et al.’681 teach wherein teach a gas distributor having a first horizontal dimension WD and a second horizontal dimension Lp, wherein Lp is greater than WD and arranged such that an edge having the second horizontal dimension Lp is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both: and a first pumping port having a first horizontal dimension Wp1and a second horizontal dimension Lp1, wherein Lp1 is greater than Wp1 and arranged such that an edge having the second horizontal dimension Lp1 is parallel to an edge of the first upper electrode having the second horizontal dimension Lu. an edge of the first lower electrode having the second horizontal dimension Ll. or both.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Savas et al.’657, Nakao et al’408, and Salabas et al.’369 teach scaling up electrodes, a gas distributor, and pumping ports
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 



/Michelle CROWELL/Examiner, Art Unit 1716   

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716